Case: 2:19-cv-02221-ALM-KAJ Doc #: 271 Filed: 09/01/21 Page: 1 of 6 PAGEID #: 3904



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TERA II, LLC, et al.,

                       Plaintiffs,

               v.                                              Civil Action 2:19-cv-2221
                                                               Chief Judge Algenon L. Marbley
                                                               Magistrate Judge Jolson
RICE DRILLING D, LLC, et al.,

                       Defendants.


                                     OPINION AND ORDER

       This matter is before the Court on Plaintiffs’ Motion to Compel Discovery. (Doc. 195).

For the following reasons, Plaintiffs’ Motion is GRANTED in part and DENIED in part.

I.     BACKGROUND

       This lawsuit is about several oil and gas leases, which address rights to develop two oil and

gas formations, commonly known to as the Marcellus Shale and Utica Shale. After a dispute arose

about the scope of Defendants’ drilling rights, Plaintiffs filed suit in the Belmont County, Ohio,

Court of Common Pleas on April 24, 2019. (Doc. 1). Shortly after, Defendants timely removed

the case to federal court. (Docs. 1, 6, 10). In brief, Plaintiffs seek a judgment declaring the parties’

rights under the leases and damages from Defendants for trespass, conversion, and unjust

enrichment. (See generally Doc. 154).

       After the Court granted in part Defendants’ Motions to Dismiss (Doc. 64), the parties

progressed with discovery––requiring Court intervention several times. (See Docs. 120, 152, 159,

160, 168, 198, 215). Relevant here, when Plaintiffs filed the instant Motion to Compel, the Court

initially struck the filing, noting the parties had not exhausted their attempts to resolve the matter

extrajudicially. (Doc. 196). Furthermore, in light of the Court’s October 14, 2020, Opinion and
Case: 2:19-cv-02221-ALM-KAJ Doc #: 271 Filed: 09/01/21 Page: 2 of 6 PAGEID #: 3905




Order on similar issues in the related case, J&R Passmore, LLC v. Rice Drilling D, LLC, 2:18-cv-

1587 (“J&R Passmore”), Defendants had already agreed to produce certain categories of

documents. (Id.). Ultimately, while the parties were able to resolve a number of the production

issues underlying Plaintiffs’ Motion, several disputes remained. (See Doc. 206). Accordingly, the

Court withdrew its Order striking Plaintiffs’ Motion, and ordered the parties to proceed with

briefing. (Doc. 209). Thereafter, Defendants filed their Responses (Docs. 216, 217, 218, 219),

and Plaintiffs filed their Reply (Doc. 223).

       Before the Court could rule on Plaintiffs’ Motion, Defendant Gulfport Energy Corporation

(“Gulfport”) notified the Court it filed for bankruptcy in the United States Bankruptcy Court for

the Southern District of Texas, invoking an automatic stay of proceedings. (See Docs. 224, 226).

The stay was lifted on May 17, 2021. (See Docs. 229, 230). Given the time elapsed, the Court

directed the parties to discuss the prior disputes and update the Court on outstanding issues. (Doc.

242). The parties reported that they had resolved a majority of the disputes underlying Plaintiffs’

Motion, but several still remained. (See Doc. 248). Given this representation, the Court ordered

the parties to discuss further the remaining disputed discovery and file another status report. (Doc.

250). The parties narrowed their dispute even further. (See Doc. 257). Now, with Plaintiff’s

Motion fully briefed, there are only two disputes remaining.

II.    STANDARD

       Two federal rules matter here. Rule 26(b) of the Federal Rules of Civil Procedure provides

that “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Rule

37, for its part, allows for a motion to compel discovery when a party fails to answer interrogatories

submitted under Rule 33 or to provide proper responses to requests for production of documents
                                                      2
Case: 2:19-cv-02221-ALM-KAJ Doc #: 271 Filed: 09/01/21 Page: 3 of 6 PAGEID #: 3906




under Rule 34. See Fed. R. Civ. P. 37(a)(1), (3). “The proponent of a motion to compel discovery

bears the initial burden of proving that the information sought is relevant.” Gruenbaum v. Werner

Enters., Inc., 270 F.R.D. 298, 302 (S.D. Ohio 2010) (citation omitted). “While relevancy is broad,

‘district courts have discretion to limit the scope of discovery [when] the information sought is

overly broad or would prove unduly burdensome to produce.’” Plain Local Sch. Dist. Bd. of Educ.

v. DeWine, 335 F.R.D. 115, 119 (N.D. Ohio 2020) (alteration in original) (quoting Surles ex rel.

Johnson v. Greyhound, Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007)). At base, “the scope of

discovery is within the sound discretion of the trial court.” Stumph v. Spring View Physician

Practices, LLC, No. 3:19-CV-00053-LLK, 2020 WL 68587, at *2 (W.D. Ky. Jan. 7, 2020)

(quotation marks and citations omitted).

III.   DISCUSSION

       As noted, two of Plaintiff’s discovery requests are still at issue: (1) Gulfport’s underlying

well cost data and gas sales data; and (2) documents related to Defendant XTO Energy, Inc.’s

(“XTO”) top leases. (See Doc. 257 at ¶¶ 7, 8). While the parties also initially raised disputes over

gas-in-place, estimated ultimate recovery, fracture modeling, and drainage analysis from all wells

in Belmont County, they now represent such discovery “should be held in abeyance until the case

proceeds into the damages phase of discovery, if necessary[.]” (Id.).

       A. Gulfport’s Production

       The first live issue in Plaintiff’s Motion to Compel relates to Gulfport’s “underlying well

cost data and gas sales data.” (Doc. 257 at ¶ 7). Plaintiffs initially sought: (1) the sales contracts

with the third-party purchasers of the gas produced from the subject wells; (2) the production and

sales monthly statements; and (3) the marketing agreements with any other entity who sells the

gas for Gulfport. (Doc. 223 at 3). Thus far, Gulfport has produced “a spreadsheet containing
                                                      3
Case: 2:19-cv-02221-ALM-KAJ Doc #: 271 Filed: 09/01/21 Page: 4 of 6 PAGEID #: 3907




numbers for gas sales and well costs . . . and monthly royalty statements for royalties paid to

Plaintiffs.” (Id.; see also Doc. 216 at 2–3). Plaintiffs, however, represent this production is not

responsive to the requests for production. (Doc. 223 at 3).

       Plaintiffs represent they have evidence—from documents Gulfport previously produced—

which shows “certain costs and expenses [may have been] considered in [] reducing the gas price

on which Plaintiffs’ royalties are based.” (Doc. 195 at 13). Were that the case, Plaintiffs argue, it

would violate the subject oil and gas lease royalty clause. (Id.). Accordingly, Plaintiffs seek “the

underlying sales contracts and monthly statements to verify the gas price.” (Doc. 223 at 4–5).

Gulfport represents that they have repeatedly told Plaintiffs “deductions are not taken in

calculating their royalty payments[,]” and the documents already produced illustrate that. (Doc.

216 at 3). Plaintiffs believe they have reason to believe otherwise.

       From the Court’s view, Plaintiffs want to understand how Defendants calculated the sales

price and royalty payments. Given the terms of the subject oil and gas lease, this is a relevant

inquiry. Still, the Court acknowledges Gulfport’s concern over the sufficiency of its previous

production and the vagueness of Plaintiffs’ request. (Id.). Accordingly, Plaintiffs are DIRECTED

to serve on Gulfport narrowed requests relating specifically to well cost data and gas sales data

within fourteen (14) days from the date of this Order. Gulfport is ORDERED to respond to the

revised requests fourteen (14) days thereafter.

       B. XTO’s Production

       Additionally, Plaintiffs seek to compel from XTO the “identification of the person(s) who

prepared, reviewed, and approved certain ‘top leases’ recorded in Belmont County, Ohio.” (Doc.

195 at 9). Plaintiffs argue “[t]he top lease language is [] evidence that XTO does not use the words

‘Utica Shale’ to include rights to the Point Pleasant Formation.” (Id.). This nomenclature is
                                                     4
Case: 2:19-cv-02221-ALM-KAJ Doc #: 271 Filed: 09/01/21 Page: 5 of 6 PAGEID #: 3908




particularly important, say Plaintiffs, given XTO’s argument that the lease at issue does convey

rights to the Point Pleasant Formation, because the lease explicitly includes the “Utica Shale.” (Id.

at 10; see also Doc. 165 at ¶ 16). XTO, conversely, argues that “Plaintiffs are not entitled to

information regarding [any] [] “Top Lease” as it has no bearing on Plaintiffs’ claims nor on any

defense in this case.” (Doc. 218 at 3).

        In reviewing its Answer to the Amended Complaint, it is clear that XTO argues, at least in

part, that this case turns on how the parties interpret the lease:

        ‘Utica Shale’ was and is the commonly accepted nomenclature and term of art used
        to describe the subsurface interval from the top of the Utica Shale to the top of the
        Trenton Limestone, including the Point Pleasant. Thus, for purposes of contracting
        and lease interpretation, there is no distinction between the Utica Shale and Point
        Pleasant.

(Doc. 165 at ¶ 16 (rejecting Plaintiffs’ argument that “[s]tarting in 2011 . . . Defendants began

drilling horizontal wells in eastern Ohio in what has become colloquially known as the ‘Utica/Point

Pleasant Shale Play’”). Given this question of interpretation, which XTO itself raised, Plaintiffs

are entitled to know how XTO generally uses the term “Utica Shale” in leases. Put simply, the top

lease language is relevant to rebutting XTO’s defense.

        Moreover, XTO’s argument that its use of these terms “in other documents unrelated to

Plaintiffs’ leases[,] provides no insight into the parties’ intention in negotiating and executing the

leases[,]” has no merit. (Doc. 218 at 4). As Plaintiff’s correctly argue, “this interrogatory is not

aimed at obtaining XTO’s intent, but rather at XTO’s [] assertion of industry and common use of

certain terminology at issue in this case.” (Doc. 223 at 5). Because, as detailed above, XTO raised

this “commonly accepted nomenclature” argument, Plaintiffs are entitled to explore XTO’s uses

of the term “Utica Shale” in these other leases.

        Accordingly, XTO is ORDERED to provide Plaintiffs with the identification of the
                                                       5
Case: 2:19-cv-02221-ALM-KAJ Doc #: 271 Filed: 09/01/21 Page: 6 of 6 PAGEID #: 3909




person(s) who prepared, reviewed, and approved the top leases within twenty-one (21) days from

the date of this Order.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion (Doc. 195) is GRANTED in part and

DENIED in part. Plaintiffs are DIRECTED to serve on Gulfport narrowed requests relating

specifically to well cost data and gas sales data within fourteen (14) days from the date of this

Order, and Gulfport is ORDERED to respond to the revised requests fourteen (14) days

thereafter. Further, XTO is ORDERED to provide Plaintiffs with the identification of the

person(s) who prepared, reviewed, and approved the top leases within twenty-one (21) days from

the date of this Order.

       IT IS SO ORDERED.



Date: September 1, 2021                             /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                   6
